DETAILED ACTION
Acknowledgement is made of the preliminary amendment submitted on 05/05/2021. In virtue of this amendments:
Claims 16-19 are newly added;
Claims 1-12 and 15 are currently amended; and thus, 
Claims 1-19 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of EP18208552.2 filed on 11/27/2018 has been received/retrieved by the office.
Acknowledgment is made of this application’s status as a 371 of PCT/EP2019/082816 filed on 11/27/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2021 and 06/01/2021 has been considered by the examiner. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6-7 and 13-14, the term “substantially” is a relative term which renders the claim indefinite. The term  not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claims 6-7 and 12-14, the term “high frequency burst” is a relative term which renders the claim indefinite. The term  not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claims 6-7 and 12-14, the claim recites the limitation "the time duration" which renders the claim indefinite as there is insufficient antecedent basis for this limitation in the claim.
Regarding claims 12 and 15-16, the claim recites the limitation "the physical state LOW" which renders the claim indefinite as there is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, the claim recites “the reception antenna” which renders the claim indefinite, as the term “reception antenna” implies an antenna only capable of receiving signal, however, the claim further recites “emitting mode” which implies an emission from the antenna. 
For the at least foregoing reasons, claims 6-7 and 12-16 has been rendered indefinite, and the examiner cannot determine the scope of the invention, and thus the claims have not been further treated on its merits. 
Examiner notes that the feature of claim 6-7 and 12-16 appears to be a well-known ASK-modulating scheme, and would’ve been obvious to one ordinarily skilled in the art to utilize such a scheme for communicating.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 8-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Machine Translation of CN203691677U hereinafter “Chen” in view of US2020/0163179A1 hereinafter “Ou” further in view of US2019/0297710A1 hereinafter “Crenshaw” 
Regarding claim 1, Chen discloses a communication adaptor (¶39L3: a controller [3]), comprising 
a transmission antenna (2) (¶39L4-5: a serial to RF module [303]) for wireless communication, 
a wired control interface (3) (¶12L1-2: the controller connected with the wireless router by the wired mode) connected to wired control interface terminals (4) (¶39L4: WIFI module [301]) (Note: as shown in Fig.1, controller [3] has a wire connected to router [2]); 
the wired control interface terminals (4) forming a part of the communication adaptor (as shown in Fig.1, WIFI module [301] is part of the controller [3]); 
a control circuitry (5) (¶39L4: MCU [302]) for converting wireless signals received at the transmission antenna (2) for wireless communication into wired control interface signals to be supplied to the wired control interface terminals (4) (¶44L1-9: RF module [42] state the dimming information to the controller through a second serial transmission, controller through the first serial port receiving state information, the controller of the serial port to RF module receives the dimming state information determines IP address and port the data sent to the mobile terminal through the wireless router);  
wherein the adaptor (10) is designed such that it can be brought in close contact with a reception antenna (11) (¶43L1: RF module [402]) for wireless communication of a converter (12) (¶43L3: dimming module [404]) for lighting means (13) (¶43L5: the LED light source) in order to establish a wireless communication (¶51L1-4: the control system should have enough control range, so the controller between the dimmer is low frequency band to carry out wireless communication)
Chen does not explicitly disclose: 
the communication adapter is provided within a casing (1)
Ou discloses a communication adapter (¶17L2: a wireless communicator [120]) provided in a casing (1) (¶19L8-9: as shown in Fig.2 in structure) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the controller [3] disclosed by Chen to be in the form disclosed by Ou to be fitted into the slot hold. 
One of ordinary skill in the art would’ve been motivated because this provides a modular structure of the transceiver element and simplify the design and assembly of the light device (Ou ¶22L1-6)
Chen in view of Ou does not explicitly disclose: 
the control circuitry (5) and the wired control interface (3) are powered by means of a DC voltage at the wired control interface terminals (4).  
Crenshaw discloses a system for ethernet illuminate signage wherein 
the control circuitry (5) and the wired control interface (3) are powered by means of a DC voltage at the wired control interface terminals (4).  (¶42L2-3: the ICDM receives a PoE signal including data and DC power via the input port)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the controller [3]  and wireless router [2] disclosed by Chen to operate using the PoE signal including data and DC power when in wired mode as disclosed by Crenshaw. 
One of ordinary skill in the art would’ve been motivated because this allows the wireless router to power and communicate with the controller with a single input rather than separate data and power lines. 	
Regarding claim 2, Chen in view of Ou further in view of Crenshaw hereinafter “Chen/Ou/Crenshaw” discloses in Ou the communication adaptor according to claim 1, wherein 
the casing (1) of the adaptor (10) is provided with means (20) for mechanically fixing the communication adaptor (1) (¶19L1-12: the wireless transceiver element are arranged in the shell)  to a casing (21) of a converter (12) for lighting means, such that the maximum height of the casing (21) of the converter (12) is not increased. (as seen in Fig.2 of Ou, the height of the Shell does not increase) 
Regarding claim 4, Chen/Ou/Crenshaw discloses in Ou the communication adaptor according to claim 1, wherein 
the casing (1) of the adaptor (12) is provided with means for a snap- on connection to a casing of a converter for lighting means. (¶19L1-12: the wireless transceiver element are arranged in the shell)
Regarding claim 8, Chen/Ou/Crenshaw discloses in Chen the communication adaptor according to claim 1, wherein 
the transmission antenna (2) is arranged such that it is not shielded by the casing. (¶21L1-10: arranging light transmission layer in the slot hold on the shell enable transceiver to send and receive wireless data)
Chen does not explicit disclose the casing (1) of the adaptor (10) is at least partially made from metal and Chen discloses the transmissive layer is made of glass, however, Chen discloses that the material is not limited to the disclosure. 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify transmission layer to be partially made of metal. 
One of ordinary skill in the art would’ve been motivated because the metal would add rigidity to the adapter and made it stronger. 
Regarding claim 9, Chen/Ou/Crenshaw discloses in Chen the communication adaptor according to claim 1, further comprising input and output terminals (as shown in Fig.1 for example) for a looping through of a mains power supply to a converter for lighting means. (Note: this is the intended use of the input/output terminal and thus not patentably distinct from the prior art.) 
Regarding claim 10, Chen/Ou/Crenshaw discloses a kit comprising 
a wireless communication enabled (Chen ¶39L5-6: the dimmer comprises RF module) converter for lighting means (Chen ¶39L6: a light module) and a communication adaptor according to claim 1 (as rejected in claim 1 above) 
Regarding claim 17, Chen/Ou/Crenshaw discloses in Crenshaw the method according to claim 1, wherein 
the wired control interface is a DALI interface. (¶41L1-2: using DALI, standard command can be passed)
Regarding claim 18, Chen/Ou/Crenshaw discloses in Chen the method according to claim 1, wherein 
the transmission antenna is a near field communication antenna. (¶51L1-4: the control system should have enough control range, so the controller between the dimmer is low frequency band to carry out wireless communication)
Regarding claim 19, Chen/Ou/Crenshaw discloses in Chen the method according to claim 1, wherein 
the control circuitry (5) also converts wired control interface signals into wireless signals. ) (¶44L1-9: RF module [42] state the dimming information to the controller through a second serial transmission, controller through the first serial port receiving state information, the controller of the serial port to RF module receives the dimming state information determines IP address and port the data sent to the mobile terminal through the wireless router)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen/Ou/Crenshaw further in view of US2018/0035518A1 hereinafter “Cook” 
Regarding claim 5, Chen/Ou/Crenshaw discloses the communication adaptor according to claim 1, 
Chen/Ou/Crenshaw does not explicitly disclose:
the wired control interface (3) comprises switching means (25) for selectively short-circuiting the wired control interface terminals in order to send data onto a connected wired control interface.  
Cook discloses a wireless adapter including switches to send data over power line. (¶101: PLC wireless communication system can receive at least one of PLC signal and/or wireless communication signal and can transmit at least one of PCL signal and/or wireless communication signal) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the controller [3]  and wireless router [2] disclosed by Chen to operate using the PLC signal when in wired mode as disclosed by Crenshaw. 
One of ordinary skill in the art would’ve been motivated because this allows the wireless router to power and communicate with the controller with a single power line. 
Allowable Subject Matter
Claims 3 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        November 28, 2022